                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 Willie Lee Herriott,                          Crim. No. 4:02-cr-00030-TLW-1
                                               C/A No. 4:16-cv-02237-TLW
              PETITIONER

       v.
                                                              Order
 United States of America,

              RESPONDENT



      This matter comes before the Court for consideration of the petition to vacate,

set aside, or correct a sentence pursuant to 28 U.S.C. § 2255 filed by Petitioner Willie

Lee Herriott. For the reasons stated below, the Court dismisses the petition.

      Petitioner pled guilty to a charge of possession with intent to distribute 500

grams or more of cocaine and the Court sentenced him as a career offender to 225

months imprisonment pursuant to the then-mandatory Sentencing Guidelines. ECF

No. 36. He filed a direct appeal, but the Fourth Circuit affirmed. United States v.

Herriott, 78 F. App’x 247 (4th Cir. 2003). He did not file a petition for a writ of

certiorari from the Supreme Court.

      Petitioner filed a prior § 2255 petition, which the Court denied as untimely and

on the merits. No. 4:04-cv-23380-TLW, ECF Nos. 1, 13.

      On June 13, 2016, Petitioner filed in the Fourth Circuit a motion pursuant to

28 U.S.C. § 2244 requesting permission to file a successive § 2255 petition. No.

16-9218 (4th Cir.), ECF No. 2-1. The Fourth Circuit granted that motion on June 27,

2016, No. 16-9218 (4th Cir), ECF No. 10-2, and his § 2255 petition was filed in this

                                           1
Court on that date, ECF No. 86.

      In the petition, Petitioner argues that he should be resentenced without the

application of the career offender enhancement. ECF No. 86. He argues that the

Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551 (2015), which

invalidated the Armed Career Criminal Act’s residual clause as unconstitutionally

vague, also applies to invalidate the residual clause in the career offender sentencing

guideline, formerly found at § 4B1.2(a)(2).1 He argues that, in light of Johnson and

other cases, he no longer has the requisite number of predicate convictions to be a

career offender. See ECF No. 86-1 at 5–8.

      The Government filed a motion for summary judgment, arguing, in part, that

the petition must be dismissed as untimely. ECF No. 91.

      Petitioner is not entitled to relief based on the current state of the law. In

United States v. Brown, the Fourth Circuit concluded that a § 2255 petitioner making

substantially the same argument as Petitioner—that he should be resentenced

because his career offender sentence imposed under the mandatory Guidelines is now

invalid—was not entitled to relief because the Supreme Court had not recognized the

specific right at issue. 868 F.3d 297, 304 (4th Cir. 2017), cert. denied, 139 S. Ct. 14

(2018); see also id. at 300 (noting that the Supreme Court in Beckles v. United States,

137 S. Ct. 886 (2017) “expressly declined to address the issue of whether the

pre-Booker mandatory Sentencing Guidelines are amendable to void-for-vagueness


1 After the Johnson decision, the career offender guideline was revised and the
residual clause was deleted. See U.S. Sentencing Guidelines Manual § 4B1.2(a)(2)
(U.S. Sentencing Comm’n 2016).


                                          2
challenges”). Because Supreme Court recognition of that specific right was the only

possible avenue to render the petition timely, the Fourth Circuit affirmed the district

court’s dismissal of the petition. Id. at 304.

      The Court concludes that Petitioner here is in the same situation as the

petitioner in Brown. He is over eleven years late under 28 U.S.C. § 2255(f)(1), (f)(2)

and (f)(4) do not apply, and he cannot restart the statute of limitations under (f)(3)

because the Supreme Court has not recognized the specific right at issue.

Accordingly, the Court is required to dismiss his petition as untimely.2

      For the reasons stated, the Government’s motion for summary judgment, ECF

No. 91, is GRANTED, and Petitioner’s petition for relief pursuant to § 2255, ECF No.

86, is DISMISSED.3

      The Court has reviewed this petition in accordance with Rule 11 of the Rules

Governing Section 2255 Proceedings. In order for the Court to issue a certificate of

appealability, Rule 11 requires that Petitioner satisfy the requirements of 28 U.S.C.

§ 2253(c)(2), which in turn requires that he “has made a substantial showing of the



2 The Court notes that the Government cites Beckles and Johnson in its memorandum
filed in support of its motion to dismiss. ECF No. 91-1. The Fourth Circuit analyzed
those cases in Brown, which is directly on point with the claims Petitioner raises in
his petition. Just like in Brown, the Supreme Court has not recognized the specific
right at issue in Petitioner’s case and it therefore requires dismissal of the petition
as untimely.
3 In deciding a § 2255 petition, a court need not hold a hearing if “the motion and the
files and records of the case conclusively show that the prisoner is entitled to no
relief.” 28 U.S.C. § 2255(b). The Court has thoroughly reviewed the motions, files,
and records in this case, liberally construing Petitioner’s filings, and finds that no
hearing is necessary.


                                            3
denial of a constitutional right.” The Court concludes that he has not made such a

showing, and it is therefore not appropriate to issue a certificate of appealability as

to the issues raised in this petition.    Petitioner is advised that he may seek a

certificate from the Fourth Circuit Court of Appeals under Rule 22 of the Federal

Rules of Appellate Procedure.

      IT IS SO ORDERED.4

                                         s/ Terry L. Wooten
                                         Terry L. Wooten
                                         Senior United States District Judge

June 17, 2019
Columbia, South Carolina




4 In light of the Court’s ruling, the other outstanding motion in this case, ECF No. 83,
is DISMISSED AS MOOT.


                                           4
